Citation Nr: 0909506	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the right shoulder acromioclavicular (AC) joint, 
claimed as secondary to service-connected residuals of shell 
fragment wounds of the right arm with neuropathy of the right 
axial nerve.  

2.  Entitlement to an effective date earlier than January 15, 
2003, for increased compensation for a right knee disability, 
to include assignment of a temporary total evaluation 
following total right knee replacement on December 6, 2001.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from November 2002 and June 2003 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefits sought on 
appeal.  

In September 2005, the Board remanded the claim of service 
connection for degenerative changes of the right shoulder AC 
joint, claimed as secondary to service-connected residuals of 
shell fragment wounds of the right arm with neuropathy of the 
right axial nerve for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review.  

Turning to the Veteran's claim of entitlement to an effective 
date earlier than January 15, 2003, for increased 
compensation for a right knee disability, to include 
assignment of a temporary total evaluation following total 
right knee replacement on December 6, 2001, by way of 
procedural background, service connection for internal 
derangement of the right knee was granted in a June 1970 
rating decision.  The RO assigned a noncompensable rating, 
effective January 1970.  In January 2003, the Veteran filed 
informal claims seeking an increased rating for his service-
connected right knee disability and a temporary total 
evaluation for his total right knee replacement.  The RO 
increased the Veteran's disability evaluation for his 
service-connected right knee to 30 percent disabling, 
effective January 2003, but denied his claim for a temporary 
total evaluation for his total right knee replacement.  The 
Veteran filed a timely notice of disagreement (NOD) in 
December 2003 regarding the temporary total evaluation for 
his total right knee replacement.  After the issuance of the 
statement of the case (SOC) in March 2004, the Veteran 
perfected his appeal.  

In a September 2005 decision, the Board denied entitlement to 
an effective date earlier than January 15, 2003, for 
increased compensation for a right knee disability, to 
include assignment of a temporary total evaluation following 
total right knee replacement on December 6, 2001.  The Board 
notes that the issue was recharacterized differently than the 
RO because the Veteran was awarded an increased rating, 
effective January 2003, due to his previous total right knee 
replacement in December 2001, under Diagnostic Code 5055.  

The Veteran appealed the Board's September 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In its Memorandum Decision, the Court requested 
that the Board consider whether certain statements of record 
made by the Veteran may constitute informal claims for an 
increased rating for his service-connected right knee 
disability.  As such, by Order dated January 2008, the Court 
vacated the September 2005 Board decision, and remanded the 
case to the Board for further proceedings consistent with the 
terms of the Memorandum Decision.  The matter is now before 
the Board for consideration.  

The issue of entitlement to an increased compensation for a 
right knee disability is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has degenerative joint disease of the right shoulder AC joint 
that is due to any incident or event in military service; 
that was manifested to a degree of 10 percent or more within 
one year after separation from service; or that is 
proximately due to or the result of his service-connected 
residuals of shell fragment wounds of the right arm with 
neuropathy of the right axial nerve.  

3.  The Veteran underwent total right knee replacement at a 
private hospital on December 6, 2001.  

4.  The Veteran's VA examination reports dated October 15, 
2002 are informal claims for an increased evaluation of the 
right knee, to include assignment of a temporary total 
evaluation following total right knee replacement on December 
6, 2001.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right shoulder AC joint 
was not incurred in or aggravated by the Veteran's active 
military service, nor is it secondary to the service-
connected residuals of shell fragment wounds of the right arm 
with neuropathy of the right axial nerve.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).  

2.  The RO received an informal claim for an increased rating 
for the Veteran's right knee disability on December 15, 2002.  
38 C.F.R. §§ 3.155, 3.157 (2008).

3.  The criteria for the assignment of a temporary total 
evaluation following total knee replacement surgery on 
December 6, 2001, are met.  38 U.S.C.A. §§ 1155, 5110; 
38 C.F.R. §§ 3.400(o), 4.30, 4.71a, Diagnostic Code 5055 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  Degenerative Changes of the Right Shoulder AC Joint

The Veteran contends that his current right shoulder 
condition is attributable to his service-connected residuals 
of shell fragment wounds of the right arm with neuropathy of 
the right axial nerve.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases" (including arthritis) may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the Veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the United States Court of Appeals for 
Veterans Claims' (Court's) ruling in Allen, supra, it was 
made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish 
a pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection may be made.  Given what appear to be substantive 
changes, and because the Veteran's claims were pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present:  
a current disability, a service-connected disability, and a 
medical nexus relating the two disabilities together.  See 38 
C.F.R. § 3.310(a) (2008).  

In this case, the Veteran has a current diagnosis of marked 
degenerative and hypertrophic changes of the right shoulder 
AC joint, as noted in the October 2002 VA examination report.  
In addition service connection is in effect for residuals of 
shell fragment wounds of the right arm with neuropathy of the 
right axial nerve.  Therefore, the first two elements are 
accordingly satisfied.  Nonetheless, the criteria for service 
connection on a secondary basis are not met.  The competent 
and probative medical evidence does not show that the 
Veteran's degenerative changes of the right shoulder AC joint 
are proximately due to or the result of his service-connected 
residuals of shell fragment wounds of the right arm with 
neuropathy of the right axial nerve.  

Indeed, the post service treatment records reflect continuing 
complaints of and treatment for the Veteran's right shoulder 
condition.  VA outpatient treatment records beginning in 
February 2003 report the Veteran having degenerative joint 
disease at multiple sites, including his right shoulder.  
However, the Board notes that none of the treatment records 
attribute the Veteran's right shoulder condition to his 
service-connected residuals of shell fragment wounds of the 
right arm with neuropathy of the right axial nerve.  

In October 2002, the Veteran underwent a VA examination.  The 
Veteran reported to the examiner that during his military 
service, he suffered a shell fragment wound injury with 
auxiliary nerve damage.  He stated that it appeared he had 
regained his strength afterwards and was able to function 
effectively as a police officer after his military service.  
However, he began to develop "other joint problems," which 
included his right shoulder condition.  X-rays taken during 
the examination revealed complete tearing of the 
supraspinatus and questionably the infraspinatus, with the 
humeral head shifted superiorly, as well as marked 
degenerative and hypertrophic changes in the AC joint with 
the inferior margin of the clavicle projecting downward.  
After physical examination of the Veteran and review of the 
x-ray report, the examiner concluded that the most likely 
diagnosis for the Veteran's right shoulder condition is an 
old shell fragment wound involving the shoulder.  He opined 
that the Veteran's right shoulder condition is unrelated to 
his service-connected residuals of shell fragment wounds of 
the right arm with neuropathy of the right axial nerve.  The 
examiner explained that the Veteran's current problem appears 
to be characteristic of an AC joint degenerative change with 
impingement and some damage to the rotator cuff, which can 
often occur in middle aged people without old shrapnel 
wounds.  

In an August 2008 VA opinion addendum, after reviewing the 
claims file, the VA examiner opined that it is "less likely 
than not" that the current degenerative joint disease of the 
right shoulder was either caused by or aggravated by the 
Veteran's service connected residuals of shell fragment 
wounds of the right arm with neuropathy of the right axial 
nerve.  He explained that the October 2002 x-rays of the 
right shoulder showed no evidence of shrapnel fragments 
within the right shoulder joint or the area immediately 
proximal to it.  Thus, with no competent and probative 
medical evidence indicating that the Veteran's current right 
shoulder disability is causally related to his service-
connected residuals of shell fragment wounds of the right arm 
with neuropathy of the right axial nerve, the claim for 
service connection must be denied.  

Although the Veteran has asserted that he believes that his 
degenerative changes of the right shoulder AC joint are the 
result of his service-connected residuals of shell fragment 
wounds of the right arm with neuropathy of the right axial 
nerve, he has not been shown to have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996); see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Thus, his appellate assertions, which are 
inconsistent with the competent and credible evidence of 
record, are of little or no probative value.  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
degenerative changes of the right shoulder AC joint, claimed 
as secondary to service-connected residuals of shell fragment 
wounds of the right arm with neuropathy of the right axial 
nerve, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  

B.  An Effective Date Earlier Than January 15, 2003, for 
Increased Compensation for a Right Knee Disability, to 
Include Assignment of a Temporary Total Evaluation Following 
Total Right Knee Replacement on December 6, 2001.  

The Veteran contends that he warrants a temporary total 
evaluation following his December 2001 total right knee 
replacement.  

The Court has directed the Board to consider whether certain 
VA examination reports, namely the October 2002 bone and PTSD 
VA examination reports and the Veteran's October 2001 
statement, constitute informal claims for an increased rating 
for his service-connected right knee disability.  See the 
January 2008 Memorandum Decision, page 7.  

Review of the evidence of record reveals that in October 
2001, the Veteran filed an informal claim for an increased 
rating for his right shoulder disability and service 
connection for arthritis in the right shoulder.  More 
importantly, in the October 2001 statement, the Veteran 
stated that he "further request[s] that if necessary[,] VA 
set up an exam to determine [his] entitlement to increased 
benefits."  In October 2002, the Veteran underwent bone and 
PTSD VA examinations.  During the bone examination, the 
Veteran reported to the examiner developing "other problems 
with both knees."  At the VA examination for PTSD in October 
2002, the Veteran informed the examiner that he has multiple 
physical problems, including spine, neck, back pain, and "he 
has had knee replacement surgery."  The Veteran informed the 
examiner again that he had "both knees replaced 
surgically," and at the end of the VA examination report, 
the examiner reported that the Veteran had "bilateral knee 
replacements."  

The Veteran's representative in his August 2005 Informal 
Hearing Presentation asserts that the October 2002 VA 
examination report for PTSD is an informal claim for 
evaluation of the Veteran's total right knee replacement and 
constitutes a basis for entitlement to a temporary total 
rating of 100 percent for the December 2001 total right knee 
replacement.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2008).  

The effective date with respect to an increase in disability 
evaluation will be date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o).  However, 38 C.F.R. § 
3.400(o)(2) provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within 1 year from such date, otherwise the date of receipt 
of claim.  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2008).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2008).  
Under 38 C.F.R. § 3.157 (2008), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits.  The date of outpatient or hospital examination 
will be accepted as the date of receipt of a claim.  However 
the provisions of 38 C.F.R. § 3.157(b)(1) state that such 
reports must relate to examination or treatment of a 
disability for which service connection has previously been 
established or that the claim specifying the benefit sought 
is received within one year from the date of such 
examination, treatment or hospital admission.  38 C.F.R. § 
3.157(b)(1).  

It is noted that under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2008), for one year following implantation of a knee 
prosthesis for service- connected knee disability, a 100 
percent rating is assigned, followed thereafter by a 60 
percent schedular rating when there are chronic residuals 
consisting of severe painful motion or weakness or by a 
minimum rating of 30 percent rating.  Id.

In this case, the Board finds that the October 2001 statement 
is not an informal claim for an increased rating for the 
Veteran's service-connected right knee disability, to include 
whether a temporary total evaluation is warranted.  The 
Veteran's general request for increased benefits is not a 
request for an increased rating for his right knee.  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  Although the Veteran specifically requested an 
increase evaluation for his service-connected right shoulder 
condition, he did not specifically request an increase for 
his service-connected right knee disability.  At the time of 
the October 2001 statement, the Veteran was service-connected 
for four disabilities.  The Veteran's statement regarding 
entitlement to increased benefits could be for any of the 
three remaining disabilities.  Furthermore, after the 
Veteran's October 2001 statement, the RO sent a letter to the 
Veteran in February 2002 pertaining to VCAA notification.  
The RO stated that the Veteran recently filed claims 
involving his shoulder and right arm; however, there is no 
mention of the Veteran's right knee disability.  The Veteran 
submitted no statement thereafter regarding his right knee 
disability.  Additionally, prior to the October 2002 VA 
examinations, the Veteran filed an informal claim for post-
traumatic stress disorder and again made no mention of his 
service-connected right knee disability.  Therefore, the 
Board finds that the October 2001 Veteran's statement is not 
an informal claim seeking an increased rating for his 
service-connected right knee disability.  

However, the Board finds that the October 15, 2002 VA 
examination reports constitute informal claims for an 
increased rating for the Veteran's service-connected right 
knee disability.  As demonstrated above, the VA examination 
reports contain notes surrounding the Veteran's complaints 
with his right knee as well as his right knee replacement 
surgery, and both VA examination reports are consistent with 
the provisions of 38 C.F.R. § 3.157.  As such, the date of 
the examination reports will be accepted as the date of 
receipt of the Veteran's increased rating claim.  

Given that this Board finds that VA received an informal 
increased rating claim, and evidence, regarding the veteran's 
right knee replacement within one year from the date of the 
surgery, which occurred on December 6, 2001, the Board finds 
that the criteria for entitlement to an earlier effective 
date for the assignment of a total rating for right knee 
replacement surgery are met.  Under that diagnostic code 
5055, a 100 percent disability evaluation is assigned for one 
year following the implantation of the prosthesis.  As noted, 
the Board finds that the VA bone and PTSD examination reports 
dated October 15, 2002 are informal claims.  As the Veteran's 
claim(s) was received within a year from his December 2001 
right knee replacement, he is entitled to a 100 percent 
disability evaluation under Diagnostic Code 5055.  See also 
38 C.F.R. § 4.30.  Thus, a temporary total rating following 
the Veteran's right knee replacement surgery is granted.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

Given the favorable decision for the Veteran's claim for a 
temporary total evaluation following total right knee 
replacement on December 6, 2001, the Board finds that any 
issue with regard to the timing or content of the VCAA notice 
provided to the Veteran is moot or represents harmless error.  
As to additional notice regarding the effective date to be 
assigned, the RO will address this matter in effectuating the 
award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Turning to the Veteran's claim for service connection, the 
Board finds that the VCAA notice requirements have been 
satisfied by the February 2002 letter.  In the February 2002 
letter, the Veteran was informed of the evidence necessary to 
substantiate the claim for service connection caused by a 
service-connected condition.  The letter informed the Veteran 
that he must show evidence of the claimed physical condition 
and a relationship between the claimed condition and the 
service-connected condition.  See also the September 2005 
VCAA letter.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
Veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
November 2002 rating decision on appeal, the Veteran has not 
been prejudiced, as the Veteran's pending claim is denied.  A 
supplemental statement of the case (SSOC) was also issued to 
him in August 2008.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, VA outpatient treatment records from June 
2001 to November 2004, and private treatment records dated 
May 1996 to April 2001.  The Veteran was also afforded a VA 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for degenerative changes of 
the right shoulder acromioclavicular (AC) joint, claimed as 
secondary to service-connected residuals of shell fragment 
wounds of the right arm with neuropathy of the right axial 
nerve, is denied.  

Entitlement to an earlier effective date is granted based on 
the assignment of a temporary total evaluation following 
total right knee replacement on December 6, 2001 and subject 
to the regulations pertinent to the disbursement of monetary 
funds.


REMAND

In effectuating the award of a temporary total evaluation for 
the Veteran's total right knee replacement on December 6, 
2001, the Board finds that the issue of whether the Veteran 
is entitled to an increased rating for his service-connected 
right knee disability remains on appeal.  

A 30 percent disability rating is the minimum rating assigned 
for knee replacement.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to Diagnostic Codes 5256, 5261, or 5262.  A maximum 60 
percent evaluation is available where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (2008).  

The record reflects that the Veteran has not been afforded a 
VA examination to assess the severity of his right knee 
disability after the total knee replacement since the May 
2003 VA examination.  Where the record does not adequately 
reveal the current state of that disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Given the uncertainty in the 
record as to the current state of the Veteran's disability, 
the Board finds that this case must be remanded so that the 
Veteran can undergo a VA orthopedic examination.  

In short, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Contact the Veteran and request that 
he identify all VA and non-VA health care 
providers that have treated him since his 
right knee replacement.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  Arrange for the Veteran to undergo an 
examination to determine the nature and 
severity of impairment from the Veteran's 
service-connected right knee disability.  
The claims file must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be completed.  The 
examiner's report should set forth range 
of motion studies for the right knee and 
the examiner should identify an objective 
evidence of pain.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

3.  Send to the Veteran any corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  See also 
Vazquez-Flores v. Peake, 22. Vet. App. 37 
(2008).  

4.  Thereafter, readjudicate the issue on 
appeal.  If any benefit sought on appeal 
remains denied, issue a Supplemental 
Statement of the Case (SSOC), and allow 
the Veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


